         Case 1:19-cv-07131-ALC Document 65 Filed 05/27/20 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


 ANDREA TANTAROS
                                                 Case No. 1:19-cv-07131-ALC-RWL
                Petitioner,

   -against-

 FOX NEWS NETWORK, LLC, THE
 ESTATE OF ROGER AILES, WILLIAM
 SHINE, SUZANNE SCOTT, DIANNE
 BRANDI, and IRENA BRIGANTI,

                 Respondents.


               MOTION TO WITHDRAW AS COUNSEL FOR PETITIONER

       Pursuant to Local Civil Rule 1.4, Demet Basar hereby moves this Court for an Order

permitting her to withdraw as counsel of record for Petitioner Andrea Tantaros.

       Demet Basar, formerly a partner at the firm Wolf Haldenstein Adler Freeman & Herz LLP

(“Wolf”), has left Wolf and joined the firm of Beasley, Allen, Crow, Methvin, Portis & Miles, P.C.

Petitioner Andrea Tantaros will continue to be represented by Bruce Fein of Fein & DelValle

PLLC. Accordingly, no parties would be prejudiced if the motion is granted.

Dated: May 27, 2020                  Respectfully submitted,

                                     /s/ Demet Basar
                                     DEMET BASAR
                                     BEASLEY, ALLEN, CROW,
                                     METHVIN, PORTIS & MILES, P.C.
                                     218 Commerce Street
                                     Montgomery, AL 36104
                                     Telephone: 334-269-2343
                                     Fax: 334-954-7555
                                     Demet.Basar@Beasleyallen.com




                                                1
          Case 1:19-cv-07131-ALC Document 65 Filed 05/27/20 Page 2 of 2



                                 CERTIFICATE OF SERVICE

       I hereby certify that on May 27, 2020, a true and correct copy of the foregoing document

was electronically filed and served via the court’s electronic notification system.

                                              /s/ Demet Basar
                                              DEMET BASAR




                                                 2
